448 F.2d 784
Clarence TATE, Jr. Petitioner-Appellant,v.J. J. CLARK, Warden et al., Respondents-Appellees.
No. 71-1858.
United States Court of Appeals, Fifth Circuit.
September 24, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Albert J. Henderson, Jr., Judge.
Clarence Tate, Jr., pro se.
John W. Stokes, Jr., U. S. Atty., Beverly B. Bates, Asst. U. S. Atty., Atlanta, Ga., for respondents-appellees.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.

BY THE COURT:

1
It is ordered that the order of the District Court dismissing appellant's complaint is hereby vacated; and the cause is hereby remanded to the United States District Court for the Northern District of Georgia for reconsideration in light of the Supreme Court's decision in Griffin v. Breckenridge, 1971, 403 U.S. 88, 91 S. Ct. 1790, 29 L. Ed. 2d 338.